            Case 2:17-cv-02742-RFB-BNW Document 154 Filed 04/07/20 Page 1 of 4



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                             Case No. 2:17-cv-02742-RFB-BNW

15                       Plaintiff,                             STIPULATION FOR EXTENSION OF
                                                                CASE MANAGEMENT DEADLINES FOR
16              vs.                                             CONDUCTING DEPOSITIONS

17      SWISSTRAX CORPORATION,                                  (SECOND REQUEST)

18                       Defendant.
19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby stipulate and agree
22   to extend certain case management deadlines, as set forth more fully below.
23            1.        Although the parties scheduled all expert depositions in this case prior to the March 13,
24   2020, deadline for conducting expert discovery, and completed two expert depositions prior to the
25   deadline, based on travel restrictions in effect due to the Covid-19 pandemic and the parties’ and expert
26   witnesses’ concern regarding travel, the parties agreed to continue the depositions and requested an
27   additional 45 days to complete expert discovery. See ECF No. 152.
28


     4852-8165-9528\1
           Case 2:17-cv-02742-RFB-BNW Document 154 Filed 04/07/20 Page 2 of 4



 1          2.       On March 13, 2020, the Court granted the Parties’ Stipulation and extended certain case

 2   management deadlines, including extending the last day to complete expert discovery to April 27,

 3   2020. See ECF No. 153.

 4          3.       Unfortunately, since that time, the restrictions and concerns regarding the Covid-19

 5   pandemic have only intensified and the states where the expert witnesses and counsel for the parties

 6   reside are all under stay-at-home directives or mandatory stay-at-home orders. In addition, some of

 7   the expert witnesses lack technology for video-conferencing, making preparing for and taking remote

 8   depositions difficult. Moreover, if certain of the experts are required to travel for depositions, they

 9   may be in violation of State executive orders. Due to these restrictions, and the parties’ and witnesses’

10   concern regarding the virus, the parties hereby request an additional sixty (60) days to complete expert

11   discovery. The parties are working together to reschedule the four remaining expert depositions within

12   the newly extended expert discovery deadline. The parties also agree to extend the dispositive motion

13   deadline and the date to file the joint pretrial order to maintain the timing of the deadlines following

14   the close of expert discovery. Accordingly, the parties respectfully request that the Court enter an

15   Order regarding case deadlines as follows:

16

17    DEADLINE                            CURRENT DATE                        PROPOSED DATE

18    Last day to complete expert April 27, 2020                              June 26, 2020

19    discovery

20    Dispositive motion deadline         May 27, 2020                        July 27, 2020
21    Date to file joint pretrial order   June 29, 2020                       August 26, 2020
22          4.       The Parties do not currently have a trial date. Good cause exists for this request. The
23   Parties are not seeking the continuance for purposes of undue delay.
24          5.       Pursuant to the initial Scheduling Order in this case (ECF No. 59), in the event
25   dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until 30 days
26   after a decision on the dispositive motions. In addition, the disclosures required by Fed. R. Civ. P.
27   26(a)(3), and any objections thereto, shall be included in the pretrial order (id.).
28

                                                          2
         Case 2:17-cv-02742-RFB-BNW Document 154 Filed 04/07/20 Page 3 of 4



 1         Dated this 7th day of April, 2020.

 2
     DORSEY & WHITNEY LLP                            DICKINSON WRIGHT PLLC
 3
     /s/;Tamara L. Kapaloskijfdlkajdklfajdl          /s/;John L. Kriegerjfdlkajdklfajdl
 4   Brett L. Foster                                 John L. Krieger
     Tamara L. Kapaloski                             Steven A. Caloiaro
 5   Dorsey & Whitney, LLP                           8363 West Sunset Road, Suite 200
     111 South Main Street, Suite 2100               Las Vegas, NV 89113
 6   Salt Lake City, UT 84111-2176                   Email: jkriger@dickinson-wright.com
     Email: foster.brett@dorsey.com                  Email: scaloiaro@dickinson-wright.com
 7   Email: kapaloski.tammy@dorsey.com
 8

 9

10                                              IT IS SO ORDERED:

11
                                                ____________________________________
12                                              Hon. Brenda Weksler
                                                United States Magistrate Judge
13                                                      4/8/2020
                                                DATED: ____________________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
          Case 2:17-cv-02742-RFB-BNW Document 154 Filed 04/07/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on the 7th day of April, 2020, the foregoing STIPULATION FOR

 3   EXTENSION OF CASE MANAGEMENT DEADLINES FOR CONDUCTING

 4   DEPOSITIONS was served to all counsel of record via the Court’s CM/ECF system.

 5
                                                      /s/ Tamara L. Kapaloski
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  4
